     Case 1:17-cr-00135-NONE-SKO Document 448 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                          No. 1:17-cr-00135-LJO-SKO
12                        Plaintiff-Respondent,
13             v.                                         ORDER GRANTING MOTION TO
                                                          WITHDRAW § 2255 MOTION
14     ANDRES CORONA PRADO,
                                                          (Doc. No. 447)
15                        Defendant-Petitioner.
16

17            On November 16, 2020, Andres Corona Prado (“petitioner”), a federal prisoner

18    proceeding pro se, filed a petition to vacate, set aside, or correct a sentence (“petition”) under 28

19    U.S.C. § 2255, asserting ineffective assistance of trial counsel under the Sixth Amendment. (See

20    Doc No. 443.) On November 24, 2020, the court issued a briefing schedule. (Doc. No. 444.)

21    However, on December 17, 2020, petitioner filed a motion requesting to withdraw his petition.

22    (Doc. No. 447.) The government has not filed an opposition, and its response to petitioner’s

23    motion is not yet due under the court’s briefing schedule.

24    /////

25    /////

26    /////

27    /////

28    /////
                                                         1
     Case 1:17-cr-00135-NONE-SKO Document 448 Filed 01/13/21 Page 2 of 2


 1          Accordingly, the court ORDERS as follows:

 2          1. Petitioner’s motion to withdraw his § 2255 motion is GRANTED (Doc. No. 447);

 3          2. The clerk of the court is directed to TERMINATE the § 2255 motion (Doc. No. 443);

 4                and

 5          3. All deadlines under the court’s briefing schedule (Doc. No. 444) are VACATED.

 6
      IT IS SO ORDERED.
 7

 8       Dated:     January 12, 2021
                                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
